Citation Nr: 1718133	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) regional office (RO).

The Veteran was scheduled for a Board hearing in October 2014, but did not appear and did not indicate a desire to reschedule.  As such, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R § 20.704(d) (2016).

This matter was previously before the Board in April 2016, where the Veteran's claim was denied.  The Board also remanded the issue of entitlement to service connection for a bilateral knee disability.  The Veteran subsequently appealed the denial of service connection for bilateral hearing loss to the U.S. Court of Appeals for Veterans Claims (Court).  

In February 2017, while the Veteran's claim was pending at the Court, the VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate and remand the portion of the Board's April 2016 decision that denied the issue of entitlement to service connection for bilateral hearing loss.  The Joint Motion was granted that same month, and the matter has since been returned to the Board for appellate review. 

The Board notes that the April 2016 remanded claim for entitlement to service connection for a bilateral knee disability was denied in a November 2016 Board decision.  As such, that issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Bilateral hearing loss was not present during service; is unrelated to an injury, disease, or event in service; was not manifested to a compensable degree within one year from the date of separation from service; and was first diagnosed after service beyond the one-year presumptive period for a chronic disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

The Veteran asserts that his bilateral hearing loss is related to acoustic trauma during active service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served ninety days or more of active service, and a chronic disability such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For the purpose of applying the laws administered by VA for hearing loss claims, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As an initial matter, the Board concedes acoustic trauma in service.  The Veteran's military occupational specialty was in armored infantry where he was exposed to artillery and tank fire.  In addition, the Veteran is currently service connected for tinnitus.  

The Board also finds that the Veteran has a current disability for service connection purposes.  The Veteran was afforded a VA audiological examination for his claim in February 2012.  As the examination found thresholds over 40 decibels in the 1000, 2000, 3000, and 4000 hertz frequencies of the right ear and in the 2000, 3000, and 4000 hertz frequencies of the left ear, the Veteran met the auditory threshold criteria for bilateral hearing loss under 38 C.F.R § 3.385.  

As to the etiology of the Veteran's disability, the February 2012 examiner opined that the Veteran's bilateral hearing loss was less as likely than not the result of acoustic trauma in military service, finding that a review of the Veteran's service-treatment records revealed normal hearing in both ears upon separation from service.  

An audiological consultation was conducted at the VA Medical Center in Huntington, West Virginia in March 2013, where the Veteran complained that his hearing appeared to have worsened.  No opinion as to the etiology of the Veteran's hearing loss was provided.  

An additional VA audiological examination was conducted in September 2013, where the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of his active service.  The examiner based his opinion on the Veteran's normal puretone test results upon separation from service.  The examiner also noted that the Veteran's report of medical history two months prior to separation indicates that he marked "no" as to ear, nose and throat trouble and running ears.

With regard to the Veteran's separation audiogram noted by both VA examiners, review of his service treatment records indicates that he was administered the "whisper test."  Results of the audiogram reflecting all thresholds were recorded as 0.  The Veteran has argued, and the Board agrees, that the results of this exam are questionable, as an addendum opinion provided by the VA examiner in November 2013 concluded that whether the Veteran actually received a separation audiogram would be speculative.  The examiner explained that all 0 thresholds were frequently seen in audiograms administered in the 1960s and 1970s, and while he assumed this indicated a screening at a 0 decibel level, he further explained that a 0 frequency would be unusual if actual threshold testing had been conducted.   

Although the Board finds the Veteran's separation examination of little probative value, the Court has explained that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service in not necessarily a bar to service connection for a hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  A Veteran "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Id.  Thus, any deficiency with the separation examination is not prejudicial to the claim.   

The Board finds, however, that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  While the evidence of record establishes that the Veteran had acoustic trauma during service and has a current diagnosis of bilateral hearing loss, the most probative evidence of record does not establish a relationship between his hearing loss and his military service.  

Moreover, while hearing loss is a chronic disease under 38 C.F.R. § 3.309 and, as such, presumptive service connection may be warranted, there is little supporting evidence for a finding of a presumptive service connection in the record.  The Board acknowledges the Veteran's assertion that his hearing loss began with ringing in his ears in service that "never went away," and that he is competent to report readily observable symptoms.  See Jandreau v. Shinseki, 23 Vet. App. 12, 15 (2009).  However, as previously noted, there are no complaints or diagnosis of hearing loss in his service treatment records.  While the Veteran's audiogram upon separation is indeed questionable, he denied a history of ear, nose or throat trouble and running ears on his March 1961 report of medical history.  There was also no evidence of a hearing disability manifest to a compensable degree within one year from the date of separation of service.  38 C.F.R. § 3.307.  The evidence of record is absent of any indication that the Veteran had a hearing disability until his February 2001 diagnosis, almost 40 years after his separation from service.  As noted in the Joint Motion, the Veteran complained of experiencing hearing loss since 1958 in a September 2013 VA treatment record.  The Board finds the evidence at the time of his separation from service in 1961, wherein he denied any history of ear trouble or running ears, to be more probative and ultimately more persuasive than his later assertions that he began experiencing hearing loss since service because it was recorded closer in time to the actual time period at issue.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, the more probative evidence does not indicate that the Veteran began to experience hearing loss until many years after his separation from service.  

The Board may, and will, consider the passage of a lengthy period of time in its analysis of a service connection claim when the Veteran has not complained of the malady at issue.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Thus, as the preponderance of the evidence is against a finding that there was a chronic disability in service or within one year of separation, presumptive service connection for the Veteran's sensorineural hearing loss is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board also acknowledges the Veteran's submission of a medical treatise entitled "The Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of Misspent Youth," which he cites as the basis for his appeal.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive." Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).   The Court has, however, also held that medical treatise evidence "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 11 Vet. App. at 317).  The United States Court of Appeals for Federal Circuit held that "[a] veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus; in an appropriate case it should not be necessary to obtain the services of medical personnel to show how the treatise applies to his [or her] case."  Hensley v. West, 212 F.3d 1255, 1265 (2000).  

The Board finds that the Veteran's treatise does not provide a degree of certainty to establish plausible causality as it does not specifically relate to this Veteran, nor does it provide an opinion as to the etiology of his bilateral hearing loss.  In addition, the November 2013 VA examiner was also asked to reevaluate his previous opinion as to the etiology of the Veteran's hearing loss in light of the Veteran's treatise evidence.  The examiner noted that the article suggested that when mice are exposed to acoustic trauma at 6 weeks old or less, the age-related hearing loss later in life was greater, and the acceleration of such hearing loss decreased dramatically if the mice did not receive noise exposure until a later age.  The examiner also noted that mice reach maturity at 6 to 8 weeks of age, and an individual would have to be exposed to acoustic trauma prior to puberty if the same effects were applied to humans.  Thus, the examiner opined that the article could not support the Veteran's contention that noise in active duty (his early adulthood) exacerbated age-related hearing loss.  The Board places greater weight on the opinion of the VA examiner than on the medical treatise information because the examiner addressed the Veteran's specific medical history and provided a thorough basis for the opinion.  

Therefore, as there is no medical evidence in significant conflict with the opinions of the VA examiners, the most probative medical evidence is against the claim.  

The Board recognizes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing acoustic trauma in service that resulted in his current bilateral hearing loss.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his hearing loss disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of acoustic trauma, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current left knee disability that was caused or aggravated by service or a service-connected disability.  Thus, the claim for service connection is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


